Title: From Benjamin Franklin to Samuel Ward, 24 March 1757
From: Franklin, Benjamin
To: Ward, Samuel


Dear Sir
Philada. March 24. 1757
I inclose you some of the Grain called Whisk Corn, or Broom Corn. It must be planted in Hills like Indian Corn, 3 or 4 Grains in a Hill. It looks like Indian Corn when growing, till the Top comes out, of which they make the Whisk Brushes for Velvet, and excellent Brooms. The Grain is good for Bread, and for Fowls, Horses, &c. being a kind of Millet, and of great Increase. The Stalks &c. make excellent Thatch. It grows 10 foot high, and I believe must have a little more room than you commonly give your Indian Corn; but plant it at the same time. When tis ripe, gather it; you may strip the Seed off by Hand, from the Whisk, or your Fowls will pick it off. Give my dear Friend Katy enough of the Tops to make a Whisk for her Mantelet; and with it, if you please, a Kiss from me, and my best Wishes. My respectful Compliments to Mrs. Ward and all Friends; I expect to sail next Week for England, where, if I can be of any Service to you, favour me with your Commands, directed to me at the Pensilvania Coffee House in Birchin Lane, London. I am, dear Sir, Your most obedient Servant
B Franklin
[Instruction to post rider:] Put this in the New London Bag
 
Addressed: To / Mr Ward / Mercht at / Westerly / Free / B Franklin
